 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREN ALLEN,                                         Case No.: 19CV1464-KSC
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DOC. NO. 3]
14   ANDREW H. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17
             On August 5, 2019, plaintiff Karen Allen commenced an action against Andrew H.
18
     Saul, the Commissioner of Social Security, seeking review of a final adverse decision of
19
     the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to Proceed with her
20
     Complaint in forma pauperis. [Doc. No. 3.] The Application is in the form of an affidavit.
21
     [Id.]
22
             A court may authorize the commencement of a suit without prepayment of fees if
23
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing
24
     that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
25
     “state the facts as to [the] affiant's poverty with some particularity, definiteness and
26
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
27
     quotations omitted).
28

                                                      1
                                                                                       19CV1464-KSC
 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Here, plaintiff’s affidavit states that she is unemployed and has limited income and
 6   assets. Her only income is public-assistance which, including food stamps, totals $569
 7   per month. [Doc. No. 3, pp. 2 and 9.] Her only asset is $40 in cash. [Id., pp. 2-3 and 9-
 8   10.] Her monthly expenses total $255, which includes food ($192) and a cellular phone
 9   bill ($63). [Id., pp. 4-5, 7 and 9-10.] Therefore, the Court finds that plaintiff has
10   submitted an affidavit which sufficiently shows that she lacks the financial resources to
11   pay her filing fee. Accordingly,
12         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with his
13   Complaint in forma pauperis is GRANTED. [Doc. No. 3.]
14   Dated: August 14, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                       19CV1464-KSC
